Name: Commission Regulation (EEC) No 1096/85 of 29 April 1985 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: means of agricultural production;  processed agricultural produce;  agricultural policy;  agricultural activity
 Date Published: nan

 30 . 4. 85 Official Journal of the European Communities No L 117/7 COMMISSION REGULATION (EEC) No 1096/85 of 29 April 1985 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 10 (3) thereof, Whereas under Article 8 (3) of Commission Regula ­ tion (EEC) No 1725/79 (3), as last amended by Regula ­ tion (EEC) No 101 /85 (4), undertakings in receipt of aid must keep monthly records of the products entering and leaving their premises ; whereas such records must include particulars of the fat content of the milk or milk powder used ; whereas the under ­ takings concerned should not be required to provide the said particulars if they do not use partially ­ skimmed milk powder as referred to in Article 2 ( 1 ) (e) and (f) of Council Regulation (EEC) No 986/68 (*), as last amended by Regulation (EEC) No 2128/84 (6) for manufacturing the feed ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 8 (3) of Regulation (EEC) No 1725/79 : 'However, undertakings which do not use skimmed-milk powder as referred to in Article 2 ( 1 ) (e) and (f) of Regulation (EEC) No 986/68 or skimmed milk as referred to in Article 2 (2) of that Regulation shall not be required to state in their records the fat content specified in (e) and (g). Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 68 , 8 . 3 . 1985, p. 5. (3) OJ No L 199, 7. 8 . 1979, p. 1 . ( «) OJ No L 13, 16 . 1 . 1985, p. 12. 0 OJ No L 169, 18 . 7. 1968, p. 4. M OJ No L 196, 26 . 7. 1984, p. 6 .